Citation Nr: 1529882	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  14-10 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to service connection for a right shoulder disorder.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1986 to June 1989 and from February 2003 to September 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

Informal hearings were held before a Decision Review Officer at the RO in San Diego in March 2014, and a related memorandum is of record.  The Veteran was scheduled for a videoconference hearing before the Board in June 2015.  In light of his written submission requesting withdrawal of the appeal, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2014).


FINDING OF FACT

By way of a written submission received by the RO on August 22, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).  In this case, the Veteran withdrew this appeal in an August 2014 written submission, as confirmed by his representative in June 2015.  Given that there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and it dismissed.


ORDER

The appeal is dismissed.



	____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


